 In the Matterof THE TIMES-PICAYUNEPUBLISHINGCOMPANYandINTERNATIONAL PHOTO-ENGRAVERSUNIONLOCAL#42,AFFILIATEDWITH THEA. F. OF L.CaseNo. C-1756AMENDMENTTO DECISIONAND ORDERFebruary 6, 1941On December 17, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Order in the above-entitledproceedings."The Board hereby amends its Decision and Order issued on De-cember 17, 1940, by striking therefrom the words "The record shallconsist of the, amended charge, the complaint, the answer, and thisstipulation and the record before this examiner, and said record shallbe filed with the Chief Trial Examiner of the National Labor Re-lations Board who has offices in the Shoreham Building, WashingLton, D. C." appearing in paragraph 5 on page 3 of its Decision andsubstituting therefor the words "The record shall consist of, theformalpleadings and this stipulation and said record shall be filedwith the Chief Trial Examiner ' of the National Labor RelationsBoard who-has offices in the Shoreham Building, Washington, D. C."AND IT IS ORDERED that the Decision and Order, as printed, shallappear as hereby amended.128 N. L. R B. 651.29 N. L. R. B., No. 77412